DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-06-16 (herein referred to as the Reply) where claim(s) 1-3, 5-6, 9, 11-15, 17-21 are pending for consideration.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.

Claim(s) 6
Due to the alternative language (or, and/or, at least one of, ect.) the claim(s) recite alternative branches of outcomes that could occur. A broadest reasonable interpretation of the claims includes that one outcome occurs while another does not. 
However, subsequent claims feature(s) assumes or depends on particularly, previous outcome occurring. Consequently the claim(s) are unclear when a subsequent claim feature that depends on a particular outcome and the claim interpretation allows for that particular outcome is not selected. 
The following example demonstrates the logic where the claim(s) language allows for a combination of outcomes that are unclear:
A, B, C and D are possible outcomes, wherein
	C includes features that depend on A being selected, and D includes features that depend on B being selected

The claim language allows for either  A or B to occur
In one interpretation of the claims, A and only A is selected

Next, subsequent claim language allows for either C or D to occur
In the same interpretation where A is selected, D is selected. However it is unclear as to how the claim should be construed when D is selected because D relies on a property/feature that requires B being selected and B was not selected.
	More particularly claim 6 recites:
	wherein the wake-up signal is 
unicast, 
multicast, or 
broadcast 
based on the indication information.

Where base claim 3 recites the
wherein the wake-up signal includes indication information for indicating whether the wake-up signal is transmitted to 
multiple terminals or 
to one terminal.

Accordingly claim 6’s options of “multicast” makes the assumption that claim 3 was selected to be “multiple terminals” however claim 6 still allows claim 3 selection to be “one terminal.” Consequently the claims encompass the below combination which is conflictingly indefinite:
wherein the wake-up signal includes indication information for indicating whether the wake-up signal is transmitted to 
to one terminal.
	
wherein the wake-up signal is 
multicast, 


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheng_375 (US20190191375) in view of De Kimpe_969 (US20100097969)
Claim(s) 1
Cheng_375 teaches
assigning, to a terminal, a specific category among a plurality of categories which are related to an WUR operation; A duty cycling period and wake window length is set for a wake-up device based on wake-up capability information. For example, capability information indicates the device is compatible with asynchronous mechanism, the device is categorized for the wake window length of duty-cycling of the auxiliary wake-up module of the waked-up device may be set to a relatively long time. For example, the duty-cycling period may be 100 milliseconds, and the wake window length is 10 milliseconds, so that the wake-up device can wake up a plurality of waked-up devices.  <FIG(s). 5b; para. 0101-0105, 0107-0113>.
	transmitting, to the terminal, information for the specific category; and The waked-up device sends the operation mode of the auxiliary wake-up module of the waked-up device to the wake-up device.  <FIG(s). 5; para. 0114-0117>.
	transmitting, to the terminal, the wake-up signal based on the specific category,  Wake-up device sends a wake-up packet to the waked-up device based on the operation mode set by the waked-up device. Implicitly taught this would occur during the wake window, which functions and is equivalent to the claimed "on-duration" <para. 0117>.
As discussed above, Cheng_375 teaches a signal that is a wakeup signal. However,

	wherein each category, among the plurality of categories, has a pre-defined configuration of a duty cycle, 
	wherein the duty cycle for each category, among the plurality of categories, is configured differently, and all of the plurality of categories have a common on-time duration;
	wherein a signal is transmitted in the common on-time duration.
However in a similar endeavor, De Kimpe_969 teaches
	wherein each category, among the plurality of categories, has a pre-defined configuration of a duty cycle,  Predetermined, periodic  patters for waking/sleep times can be assigned to each node in the network. <para. 0021-0022>.
	wherein the duty cycle for each category, among the plurality of categories, is configured differently, and all of the plurality of categories have a common on-time duration; Predetermined, periodic patters for waking/sleep times can be on a staggered scheduled rendezvous scheme relative to neighboring node schedule such that there is at least some partially overlapping of awake time between the nodes. <para. 0021, 0026>.
	wherein a signal is transmitted in the common on-time duration. Synchronization wake up scheme includes scheduled rendezvous scheme requires that neighboring nodes wake up at the same time or that there is at least some overlap in wake up periods between neighboring nodes such that each node can receive signaling. <FIG(s). 12, 14; para. 0015, 0021, 0026, 0139>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 with the embodiment(s) disclosed by De Kimpe_969. One of ordinary skill in the art would have been motivated to make this modification in order to provide a major advantage of such scheduled rendezvous scheme is that when a node is awake, it is guaranteed that some or all of its neighbors are awake as well. This allows sending broadcast messages to some or all neighbors. See para. 0021.
Claim(s) 2
As discussed above, Cheng_375 teaches a signal that is a wakeup signal. However,
Cheng_375 does not explicitly teach
wherein the signal is transmitted to another terminal assigned to a different category in the common on-time duration. 
However in a similar endeavor, De Kimpe_969 teaches
wherein the signal is transmitted to another terminal assigned to a different category in the common on-time duration. Synchronization wake up scheme includes scheduled rendezvous scheme requires that neighboring nodes wake up at the same time or that there is at least some overlap in wake up periods between neighboring nodes such that each node can receive signaling. Accordingly taught is another node that receives the broadcasted signal in the overlap, where the other node is in a scheduled in a staggered relative to an initial node <FIG(s). 12, 14; para. 0015, 0021, 0026, 0139>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 with the embodiment(s) disclosed by De Kimpe_969. One of ordinary skill in the art would have been motivated to make this modification in order to provide a major advantage of such scheduled rendezvous scheme is that when a node is awake, it is guaranteed that some or all of its neighbours are awake as well. This allows sending broadcast messages to some or all neighbours. See para. 0021.
Claim(s) 2
Cheng_375 teaches
wherein the wake-up signal is transmitted to another terminal assigned to a different category in the common on-time duration.
In the embodiments discussed herein, Cheng_375 does not explicitly teach

However, in other embodiments Cheng_375 teaches
wherein the wake-up signal is transmitted to another terminal assigned to a different category in the common on-time duration. For both synchronous mechanism and power saving requirement scenarios, they both have a configuration of window length W  2 milliseconds.  Wake-up device sends a wake-up packet to the waked-up device based on the operation mode set by the waked-up device. Implicitly taught is a scenario in synchronous mechanism and/or power saving requirement configuration is used and a wake up packet is transmitted during the 2ms <para. 0107, 0110, 0117>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of Cheng_375, as discussed herein, with other embodiment(s) disclosed by Cheng_375 and De Kimpe_969. One of ordinary skill in the art would have been motivated to make this modification in order to optimize and set a parameter of a sleep mode of the WUR. See para. 0267-0268.
Claim(s) 3, 13
Cheng_375 teaches
	wherein the wake-up signal includes indication information for indicating whether the wake-up signal is transmitted to one terminal. Wake-up device sends a wake-up packet to the waked-up device based on the operation mode set by the waked-up device.  Implicitly the wake-up signal indicates it was sent to the waked-up device. (NOTE: Examiner recommends amendments the claim to be “a total of one terminal” or “only a single terminal” because a broadest reasonable interpretation of “one terminal” can still be “one terminal from among a plurality of terminals that received the wake-up signal” <para. 0117>.
Claim(s) 9
Cheng_375 teaches

Claim(s) 11
Cheng_375 teaches
	wherein the network entity is an access point (AP) or a base station. In one embodiment, one of the wake-up devices is an AP in an AP/STA system <FIG(s). 10; para. 0253-0256>.
Claim(s) 12
Cheng_375 teaches
receiving, through a low power receiver of the terminal, information for a specific category among a plurality of categories which are related to an WUR operation, The waked-up device sends the operation mode of the auxiliary wake-up module of the waked-up device to the wake-up device.  A duty cycling period and wake window length is set for a wake-up device based on wake-up capability information. Accordingly different wake-up capability will result in different duty cycling periods. Each difference can be considered its own category.  The waked-up device sends the operation mode of the auxiliary wake-up module of the waked-up device to the wake-up device <FIG(s). 5b; para. 0101-0105, 0107-0117>.
wherein a duty cycle for each category, among the plurality of categories, is configured differently,   A duty cycling period and wake window length is set for a wake-up device based on wake-up capability information. Accordingly different wake-up capability will result in different duty cycling periods. Each difference can be considered its own category. <FIG(s). 5b; para. 0101-0105, 0107-0113>.
	wherein a duty cycle corresponding to the specific category is configured based on the information; ,   A duty cycling period and wake window length is set for a wake-up device based on wake-up capability information. The mode of operation will be based on the duty cycling 
	monitoring, by the low power receiver of the terminal, the wake-up signal for an on-time duration corresponding to the duty cycle corresponding to the specific category ; and waking up a main transceiver of the terminal based on the wake-up signal being received in the on-time duration, Wake-up device sends a wake-up packet to the waked-up device based on the operation mode set by the waked-up device. Implicitly taught this would occur during the wake window, which functions and is equivalent to the claimed "on-duration." Upon receiving the wake up packet, the device turns on the another radio in the device such as a main communication module. < FIGs. 4; para. 0082-0086, 0117>.
	wherein the on-time duration is commonly configured for all of the plurality of categories.
Cheng_375 does not explicitly teach
	wherein the on-time duration is commonly configured for all of the plurality of categories.
However in a similar endeavor, De Kimpe_969 teaches
	wherein the on-time duration is commonly configured for all of the plurality of categories. Synchronization wake up scheme includes scheduled rendezvous scheme requires that neighboring nodes wake up at the same time or that there is at least some overlap in wake up periods between neighboring nodes such that each node can receive signaling. <FIG(s). 12, 14; para. 0015, 0021, 0026, 0139>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 with the embodiment(s) disclosed by De Kimpe_969. One of ordinary skill in the art would have been motivated to make this modification in order to provide a major advantage of such scheduled rendezvous scheme is that when a node is awake, it is guaranteed that some or all of its 
Claim(s) 17
Cheng_375 teaches
wherein the terminal is a WUR device including a WUR receiver. Wake up device can be a WUR device having a WUR (auxiliary) module in accordance with IEEE. <FIG(s). 5, 4; para. 264, 0265, Background>
Claim(s) 18
Cheng_375 teaches
wherein the information for the specific category further includes a reference time used to calculate a next available starting time of an on-time duration. Duty cycle includes a period T which indicates the start of repeating new cycles. The wake window W is at the start of the cycle (see FIG. 5B). Accordingly the duty cycle period indicates subsequent wake windows start times. <FIG(s). 5b; para. 0072, 0113, 0119>.
Claim(s) 19
Cheng_375 does not explicitly teach
wherein each category, among the plurality of categories, has a plurality of power save modes.
However in a similar endeavor, De Kimpe_969 teaches
wherein each category, among the plurality of categories, has a plurality of power save modes. Synchronization wake up scheme includes scheduled rendezvous scheme requires that neighboring nodes wake up at the same time or that there is at least some overlap in wake up periods between neighboring nodes such that each node can receive signaling.  Predetermined, periodic  patters for waking/sleep times can be on a staggered scheduled rendezvous scheme relative to neighboring node schedule. That is there are multiple, periodic duty cycles in which the device wakes up during the wake window and sleeps during the non-
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 with the embodiment(s) disclosed by De Kimpe_969. One of ordinary skill in the art would have been motivated to make this modification in order to provide a major advantage of such scheduled rendezvous scheme is that when a node is awake, it is guaranteed that some or all of its neighbours are awake as well. This allows sending broadcast messages to some or all neighbours. See para. 0021.
Claim(s) 21
Cheng_375 does not explicitly teach
wherein the common on-time duration represents that each of 
(i) a start timing of an on-time of each duty cycle for each category and 
(ii) a duration of the on-time of each duty cycle is same for all of the plurality of categories.
However in a similar endeavor, De Kimpe_969 teaches
wherein the common on-time duration represents that each of  
(i) a start timing of an on-time of each duty cycle for each category and  Synchronization wake up scheme includes scheduled rendezvous scheme requires that neighboring nodes wake up at the same time or that there is at least some overlap in wake up periods between neighboring nodes such that each node can receive signaling. Accordingly the common duration effectively corresponds to the start when nodes wakeup at same time <FIG(s). 12, 14; para. 0015, 0021, 0026, 0139>.
(ii) a duration of the on-time of each duty cycle is same for all of the plurality of categories. Synchronization wake up scheme includes scheduled rendezvous scheme requires some overlap in wake up periods between neighboring nodes such that each node can receive signaling. <FIG(s). 12, 14; para. 0015, 0021, 0026, 0139>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 with the embodiment(s) disclosed by De Kimpe_969. One of ordinary skill in the art would have been motivated to make this modification in order to provide a major advantage of such scheduled rendezvous scheme is that when a node is awake, it is guaranteed that some or all of its neighbours are awake as well. This allows sending broadcast messages to some or all neighbours. See para. 0021.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheng_375 (US20190191375) in view of De Kimpe_969 (US20100097969),  and further view of LEPP_172 (US20180317172)
Claim(s) 3, 13
Cheng_375 does not explicitly teach
	wherein the wake-up signal includes indication information for indicating whether the wake-up signal is transmitted to multiple terminals. Wake-up device sends a wake-up packet to the waked-up device based on the operation mode set by the waked-up device.  Implicitly the wake-up signal indicates it was sent to the waked-up device. (NOTE: Examiner recommends amendments the claim to be “a total of one terminal” or “only a single terminal” because a broadest reasonable interpretation of “one terminal” can still be “one terminal from among a plurality of terminals that received the wake-up signal” <para. 0117>.
However in a similar endeavor, LEPP_172 teaches
wherein the wake-up signal includes indication information for indicating whether the wake-up signal is transmitted to multiple terminals  wake-up trigger frame includes receiver group receiver identities the STA is associated with in determining whether to wake up the radio. <FIG(s). 11, 2, 3, 4; para. 0025-0026, 0029, 0036-0038, 0040, 0052, 0054, 0058, 0061, 0068-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 and De Kimpe_969 with the embodiment(s) disclosed by LEPP_172. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unnecessary power drain that can be caused by both waking up the primary radio unnecessarily and by spending too much power deciding not to wake up. See para. 0024.
Claim(s) 6
Cheng_375 does not explicitly teach
	wherein the wake-up signal is 
unicast, 
multicast, or 
broadcast 
based on the indication information.
However in a similar endeavor, LEPP_172 teaches
	wherein the wake-up signal is broadcast or multicast, based on the indication information. The STA determines whether the receiver identity in the trigger frame is for unicast or groupcast. The STA can determine unicast or groupcast based on the first few bits of the receiver identity, where said bits can are equivariant to the claimed set values. In another embodiment unicast/groupcast field indicates whether the receiver identity payload includes an individual receiver identity for unicast or a group receiver identity for groupcast (i.e., 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 and De Kimpe_969 with the embodiment(s) disclosed by LEPP_172. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unnecessary power drain that can be caused by both waking up the primary radio unnecessarily and by spending too much power deciding not to wake up. See para. 0024.
Claim(s) 14
Cheng_375 teaches
	transmitting WUR capability information of the terminal, Obtaining, by a first device from a second device, indication information which includes at least one of a power saving requirement or wake-up capability information. <FIG(s). 5; para. 0007, 0084-0085>.
	wherein the specific category is assigned based on the WUR capability information. A duty cycling period and wake window length is set for a wake-up device based on wake-up capability information. For example, capability information indicates the device is compatible with asynchronous mechanism, the device is categorized for the wake window length of duty-cycling of the auxiliary wake-up module of the waked-up device may be set to a relatively long time. For example, the duty-cycling period may be 100 milliseconds, and the wake window length is 10 milliseconds, so that the wake-up device can wake up a plurality of waked-up devices.  <FIG(s). 5b; para. 0101-0105, 0107-0113>.
Claim(s) 20
Cheng_375 teaches
	receiving, from the terminal, WUR capability information,  Obtaining, by a first device from a second device, indication information which includes at least one of a power saving requirement or wake-up capability information. <FIG(s). 5; para. 0007, 0084-0085>.



Claim(s) 15
Cheng_375 does not explicitly teach
wherein the wake-up signal further includes terminal identification information for identifying the terminal.
However in a similar endeavor, LEPP_172 teaches
wherein the wake-up signal further includes terminal identification information for identifying the terminal. wake-up trigger frame includes receiver identities, such a groupcast (multicast and broadcast) identity for waking up the receiver’s radio. The STA can compare the receiver identity in the trigger frame to the STA's own address or the group receiver identities the STA is associated with in determining whether to wake up the radio. <FIG(s). 11, 2, 3, 4; para. 0025-0026, 0029, 0036-0038, 0040, 0052, 0054, 0058, 0061, 0068-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 and De Kimpe_969 with the embodiment(s) disclosed by LEPP_172. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unnecessary power drain that can be caused by both waking up the primary radio unnecessarily and by spending too much power deciding not to wake up. See para. 0024.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cheng_375 (US20190191375) in view of De Kimpe_969 (US20100097969), in view of LEPP_172 (US20180317172), and further view of Suh_431 (US20180103431)
Claim(s) 5
Cheng_375 does not explicitly teach
wherein the indication information is mapped to an index of a golay sequence having a length of 64.
However in a similar endeavor, LEPP_172 teaches
	information that is indication information wake-up trigger frame includes receiver identities, such a groupcast (multicast and broadcast) identity for waking up the receiver’s radio. The STA can compare the receiver identity in the trigger frame to the STA's own address or the group receiver identities the STA is associated with in determining whether to wake up the radio. <FIG(s). 11, 2, 3, 4; para. 0025-0026, 0029, 0036-0038, 0040, 0052, 0054, 0058, 0061, 0068-0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cheng_375 and De Kimpe_969 with the embodiment(s) disclosed by LEPP_172. One of ordinary skill in the art would have been motivated to make this modification in order to prevent unnecessary power drain that can be caused by both waking up the primary radio unnecessarily and by spending too much power deciding not to wake up. See para. 0024.
However in a similar endeavor, Suh_431 teaches
	wherein the information is mapped to an index of a golay sequence having a length of 64. 64 bit Golay sequence specified in Std 802.11ad-2012 is mapped as a sequence of ones (1) and negative ones (-1) and used for WUR-Reference Signal 25 <FIG(s). 10, 9; para. 0088>.


Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be 

/ANDRE TACDIRAN/
Examiner, Art Unit 2415